Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 12-16, 19, 20, 25 and 26 are pending in Claim Set filed 8/29/2022.
Claims 1, 19 and 20 have been amended.
Claims 10, 11, 17, 18 and 21-24 are cancelled.
Herein, claims 1-9, 12-16, 19, 20, 25 and 26 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-16, 19, 20, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
Claim 1 recites in part:
 	‘wherein tinostamustine or pharmaceutically acceptable salt thereof is administered at a dosage level of from 60 to 150 mg/m2 body surface area of the patient; and, wherein combination of carboplatin with tinostamustine or pharmaceutically acceptable salt thereof is a synergistic combination based on the Chou Talay method.
	Claim 19 recites in part:
A pharmaceutical composition, comprising a pharmaceutically acceptable carrier and a synergistic combination for treating ovarian cancer based on the Chou Talay method, 
	Claim 20 recites in part:
A kit comprising a synergistic combination of tinostamustine or a pharmaceutically acceptable salt thereof, and carboplatin, for treating ovarian cancer as based on the Chou Talay method, optionally with instructions for treating ovarian cancer.

There is lack of written description for claims 1, 19, 20.
Specification on page 15 states:
It has been surprisingly found that combinations comprising tinostamustine or a pharmaceutically acceptable salt thereof and a further agent are synergistic combinations. In other words, the potency of the combinations has been measured with the Calcusyn software (biosoft, Ferguson, MO, USA), which is based on the Chou Talay method (Chou et al., Adv Enzyme Regul., 22, 27-55 (1984)), that calculates a combination index (Cl) with the following interpretation:
   Cl 1 >1: antagonist effect, Cl=1: additive effect and Cl<1 synergistic effect
	     Notice: the term synergistic is used twice in the Specification on page 15 (shown above)
However, Instant Application does not disclose that the Chou Talalay method should be used to determine in vivo dosages or amounts. The method as it is commonly used is for in vitro assays and there is not sufficient support for using the method to calculate synergy in vivo. Applicant is directed to the rejection below under 35 USC 112(b) which is incorporated here by reference. The art recognizes that the Chou Talalay method is not applicable to making meaningful determinations at the clinical level. While the specification discloses that combinations can be demonstrated to possess synergy in certain assays, there is no reasonable correlation or demonstration that the method used to make determinations in the disclosed assays can or should be applied to make determinations at the clinical level. 
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.
Thus, the disclosure does not provide support for the claim amendments by changing the scope of the disclosure; thereby, constituting new matter.
The remaining claims are rejected as depending from a rejected claim.


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 12-16, 19, 20, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
First, the ‘Chou Talay method’ is unclear since this does not appear to be a known method of calculating synergy. The reference cited by Applicant in the Specification on page 15 is authored by Chou and Talalay. Regardless, even assuming that the claims should refer to “Chou Talalay” the claims are indefinite for the reasons that follow.
	Claim 1 recites in part:
 	‘wherein tinostamustine or pharmaceutically acceptable salt thereof is administered at a dosage level of from 60 to 150 mg/m2 body surface area of the patient; and, wherein combination of carboplatin with tinostamustine or pharmaceutically acceptable salt thereof is a synergistic combination based on the Chou Talay method.
	Claim 19 recites in part:
A pharmaceutical composition, comprising a pharmaceutically acceptable carrier and a synergistic combination for treating ovarian cancer based on the Chou Talay method, 
	Claim 20 recites in part:
A kit comprising a synergistic combination of tinostamustine or a pharmaceutically acceptable salt thereof, and carboplatin, for treating ovarian cancer as based on the Chou Talay method, optionally with instructions for treating ovarian cancer.

	Claims 1, 19 and 20 are rejected as indefinite based on the limitation that ‘combination of carboplatin with tinostamustine or pharmaceutically acceptable salt thereof is a synergistic combination based on the Chou Talay method.’
	The terms ‘synergistic combination’ is indefinite since there is no consistent definition of the terms in the art as it relates to clinical environments and the Specification does not provide a clear definition. 
	In the reply, Applicants state on page 1 that independent claim 1 is amended to recite a synergistic combination of tinostamustine and carboplatin, including a dose range for tinostamustine used in clinical trial (see Example 3). Support for the synergistic combination can be found throughout the specification, including the last paragraph of p.15 in the specification.
Specification on page 15 states:
It has been surprisingly found that combinations comprising tinostamustine or a
pharmaceutically acceptable salt thereof and a further agent are synergistic combinations. In
other words, the potency of the combinations has been measured with the Calcusyn software
(biosoft, Ferguson, MO, USA), which is based on the Chou Talay method (Chou et al., Adv.
Enzyme Regul., 22, 27-55 (1984)), that calculates a combination index (Cl) with the following
interpretation:
   Cl 1 >1: antagonist effect, Cl=1: additive effect and Cl<1 synergistic effect
	     Notice: the term synergistic is used twice in the Specification on page 15 (shown above)

While the instant claims are directed to treating ovarian cancer: methods of treating ovarian cancer (claims 1-9, 12-16, 25 and 26); a pharmaceutical composition (claim 19); a kit (claim 20), the terms synergistic combination do not have a precise definition in the art. Gemmill et al. (British Journal of Cancer 2005, 92, 2266-2277) teach the following on page 2270:

    PNG
    media_image1.png
    142
    509
    media_image1.png
    Greyscale

The citation above states that “Values much less than 1.0 indicate synergy” whereas Applicants apparently take the position that any value “<1” would indicate a synergistic combination. As a further example, Bijnsdorp et al. (Cancer Cell Culture, 2011, Chapter 34, pages 421-434) teach the following simplified values for combination indices:

    PNG
    media_image2.png
    190
    620
    media_image2.png
    Greyscale
.
It is noted, that a synergistic combination of <1 (i.e., Cl<1 synergistic effect) would include CI values higher than <0.8, for example, CI 0.99, of which according to Bijnsdorp falls within the range of ‘Additive’ (not Synergism <0.8)
The MPEP discusses the use of terms contrary to ordinary meanings as follows in section 2173.05(a)(III):
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.


Additionally, Applicants in the reply filed 8/29/2022 state:
The amended claims are commensurate with the scope of the surprising results, even though the surprising results showing synergy was based on in vitro experiments using ovarian cancer patient cells (e.g., FIG. 10), because this experimental system is "reasonably correlated" with the disease to be treated.
Even granting that the Specification sets forth a clear definition of synergy in the noted context, for example: Cl<1 synergistic effect, the Specification fails to define the term as it would relate to the context of claims 1, 19 and 20, i.e., a clinical trial or treatment in a human population. 
A person having ordinary skill in the art would not be informed based on the Specification that ‘synergy’ and/or ‘a synergistic combination’ between a combination of carboplatin and tinostamustine in the context of a treatment of a human patient would be dependent upon the use of the Calcusyn program and the ranges set forth in the Specification at page 20: Figure 10 provides treatment results evaluated with the ATP assay after 72h using samples from primary ovarian cancer patient #5329. In this patient sample, treatment with EDO-S101 alone resulted in comparable or improved activity compared to vorinostat and carboplatin as monotherapies. The most enhanced reduction in cell metabolic activity was observed with a combination of carboplatin+EDO-S101, compared to all other treatments investigated. As such, the combination of carboplatin+EDO-S101 resulted in the most pronounced reduction in metabolic activity compared to any other agent, either alone or in combination (Fig. 10, no dosage amounts was disclosed therein or in Fig.10). 
Palmer et al. (Cell, 2017, 171, 1678-1691) teach that cell culture assays for determining synergy are not directly applicable to treatment regimens in humans as follows on page 1678:

    PNG
    media_image3.png
    177
    485
    media_image3.png
    Greyscale

Furthermore, the underlying methodology of Calcusyn was developed in part by the author of Chou et al. Cancer Res 2010, 70, 440-446 where the author discusses correlation between in vitro studies and animals on page 441 and states the following:

    PNG
    media_image4.png
    107
    661
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    649
    media_image5.png
    Greyscale

Furthermore, Chou notes the difficulties in establishing synergy at the clinical level as follows on page 441:

    PNG
    media_image6.png
    303
    673
    media_image6.png
    Greyscale

The inability to demonstrate synergy at the clinical level is further summarized in the abstract of Palmer et al. as follows:

[…] We show here that patient-to-patient variability and independent drug action are sufficient to explain the superiority of many FDA-approved drug combinations in the absence of drug synergy or additivity. This is also true for combinations tested in patient-derived tumor xenografts. In a combination exhibiting independent drug action, each patient benefits solely from the drug to which his or her tumor is most sensitive, with no added benefit from other drugs. Even when drug combinations exhibit additivity or synergy in pre-clinical models, patient-to-patient variability and low cross-resistance make independent action the dominant mechanism in clinical populations. […]

Palmer et al. clearly demonstrate an inability to use a simplistic combination index test as described in the Specification on page 15 to make determinations of ‘synergy’ and/or synergistic combination’ on the clinical scale (See Specification: Example 3, p.20)
 	Accordingly, in this situation, the state of the art would prevent a person of ordinary skill in the art from treating the reference to a combination index in paragraph (page 15 of Specification) as being a definition to be applied in a clinical setting. 
For the above stated reasons, a person of ordinary skill in the art would be uncertain regarding which dosages (ranges) would constitute infringement of the instant claims since neither the Specification nor state of the art provide a consistent definition of ‘synergy’ or synergistic combination’ or a reliable method of establishing synergy or synergistic combination’ at the clinical level.
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
(reformulated necessitated by claim amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6-9, 12, 13, 14, 19, 20, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706, of record) [Chen] in view of Yang et al (US 20150183747, of record) [Yang] and Mehrling et al (WO 2015/181156, of record) [Mehrling] and Reagan-Shaw et al (The FASEB Journal, Vol.22, p.660, March 2007, of record) [Reagan-Shaw].

Regarding claims 1, 7-9 and 14,
Chen teaches a method of treating a neoplastic disease comprising administering to a subject in need thereof an effective amount of a compound or salt of claim 1, wherein the compound of claim 1 has the following chemical structure, shown below: 

    PNG
    media_image7.png
    196
    341
    media_image7.png
    Greyscale

See page 8 [0020]: third chemical structure counting up from the bottom; page 38 [0150]; page 53 [0207} compound CY190602 (Hydroxamine Derivative of Bendamustine); Chen: claims 1, 35, 42, 43, 47 and 48; See entire document); this compound (chemical structure) is claimed in claims 35 and 47, page 54. 
This compound (shown above) has the identical chemical structure of tinostamustine as shown in the Specification on page 6, wherein it states that it is also known in the art as EDOS 101 (EDO-S101), having the IUPAC name is 7-(5-(bis(2-chloroethyl) amino)-1-methyl-1 H-benzo[d]imidazol-2-yl)-N-hydroxyheptanamide. 
Chen teaches the neoplastic disease is selected from the group consisting of, as follows (See Chen: paragraph [0053]; claims 42 and 43), shown below:
[0053] In a preferred embodiment, wherein said neoplastic disease is selected from the group consisting of lung cancer, head and neck cancer, central nervous system cancer, prostate cancer, testicular cancer, colorectal cancer, pancreatic cancer, liver cancer, stomach cancer, biliary tract cancer, esophagealcancer, gastrointestinal stromal tumor, breast cancer, cervical cancer, OVARIAN CANCER, uterine cancer, leukemia, lymphomas, multiple myeloma, melanoma, basal cell carcinoma, squamous cell carcinoma, bladder cancer, renal cancer, sarcoma, mesothelioma, thymoma, myelodysplastic syndrome and myeloproliferative disease.


Claim 42. A method of treating a neoplastic disease or an immune disease comprising administering to a subject in need thereof effective amount of a compound or salt of claim 1.

Claim 43. A method according to claim 42, wherein said neoplastic disease is lung cancer, head and neck cancer, central nervous system cancer, prostate cancer, testicular cancer, colorectal cancer, pancreatic cancer, liver cancer, stomach cancer, biliary tract  cancer, esophageal cancer, gastrointestinal stromal tumor, breast cancer, cervical cancer, OVARIAN CANCER, uterine cancer, leukemia, lymphomas, multiple myeloma, melanoma, basal cell carcinoma, squamous cell carcinoma, bladder cancer, renal cancer, sarcoma, mesothelioma, thymoma, myelodysplastic syndrome and myeloproliferative disease.

It is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In the instant case, Chen teaches that it has been found that the anti-tumor activities of the hydroxamic acid derivative CY190602 (tinostamustine) in many cancer cell lines are significantly better than its parental drug Bendamustine ([0010]; page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Moreover, Chen teaches that the DNA alkylating agent Bendamustine is in clinical trials for a variety of cancer indications, such as leukemia, lymphoma, small cell lung cancer, multiple myeloma, MDS, ovarian cancer, breast cancer, and brain tumor [0004]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that tinostamustine provides superior anti-tumor activity in comparison to its parental drug Bendamustine that has been selected for treatment of ovarian cancer; as it may, one of ordinary skill would have been motivated to select tinostamustine in a method of treating a neoplastic disease comprising administering to a subject in need thereof an effective amount of tinostamustine or salt thereof in light of the teachings of Chen. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). Furthermore, ovarian cancer is taught in a preferred embodiment at paragraph [0053] by Chen. 
Chen differs from the claims in that the document does not teach administering tinostamustine in combination with carboplatin or tinostamustine in combination with carboplatin and paclitaxel.
However, Yang cures the deficiencies. 
Yang teaches a method of treating a neoplastic disease comprising administering either alone or in combination with other therapies, to a subject in need thereof an effective amount of a composition comprising a compound having a chemical structure as shown below: 

    PNG
    media_image7.png
    196
    341
    media_image7.png
    Greyscale

wherein the neoplastic disease comprises ovarian cancer ([0099]; claims 15; 29; 30 and 31). This compound is identical to tinostamustine as taught by Chen. Particularly, Yang teaches that the composition further comprises one or more traditional chemotherapeutic agents that are platinum based agents and taxanes, wherein the platinum based agents is carboplatin and the taxanes is paclitaxel [0090]. Furthermore, Yang teaches the compositions of the invention can be administered simultaneously (as a single preparation or separate preparation) or sequentially to the other therapies [0089]. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that carboplatin and paclitaxel are both suitable agents for use in a method of treating ovarian cancer in combination with tinostamustine in accordance with the teachings of Chen and Yang, as a whole, having a reasonable expectation of success.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of treating ovarian cancer in a patient in need thereof comprising administering said patient an effective amount of tinostamustine or a pharmaceutically acceptable salt thereof and carboplatin and/or paclitaxel as evidenced by Chen (US 20110269706) and Yang (Yang et al (US 20150183747). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
Regarding claims 1, 12-14, 25 and 26,
Mehrling teaches that in the combination for use in the treatment of cancer and the method of treatment of cancer in accordance with the present invention, the compound of formula I or a pharmaceutically acceptable salt thereof, i.e., tinostamustine, is typically administered to the patient in need thereof at a dosage range of 10 to 100 mg/kg body weight patient (p.16; See entire document). Further, Mehrling teaches the proteasome inhibitor is administered to the patient in need thereof at a dosage range of 0.01 to 0.3 mg/kg body weight patient, more preferably at a dosage range of 0.05 to 0.15 mg/kg body weight patient. 
Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). Accordingly, using the Reagan-Shaw conversion method, then Mehrling teaches (10 to 100 mg/kg) x 37 = about 370 mg/m2 to 3700 mg/m2.
Accordingly, tinostamustine in combination with a protease inhibitor a dosage level of at least about 370 mg/m2 body surface area of the patient is taught by Mehling, according to the Reagan-Shaw conversion method.
Instant Claim 1 recites a dosage level of from 60 mg/m2 to 150 mg/m2 body surface area of the patient; Instant Claim 14 recites a dosage level of from 80 mg/m2 to 100 mg/m2 body surface area of the patient.
Furthermore, Yang teaches a therapeutically effective amount" of a composition described herein is meant an amount of the composition which confers a therapeutic effect on the treated subject, at a reasonable benefit/risk ratio applicable to any medical treatment. An effective amount of the composition described above may range from about 0.1 mg/kg to about 500 mg/Kg, preferably from about 0.2 to about 50 mg/kg [0087]. Yang teaches medication is administered intravenously [0079; [0097].
Similarly, Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). 
	Accordingly, using the Reagan-Shaw conversion method, then Yang preferably teaches (0.2 to about 50 mg/kg) x 37 = about 7.4 mg/m2 to 1850 mg/m2, which overlaps with the claimed amounts and makes the claimed dosage level mg/m2 in body surface area of the patient obvious. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Furthermore, Chen teaches medication is administered intravenously ([0063], [[0099]) and Mehrling teaches medication is administered intravenously or infusion techniques (p.17, last paragraph; p.20, first paragraph; See entire document). Further, Mehrling teaches that the preferred mode of administration is left to the discretion of the practitioner, and will depend in part upon the site of the medical condition (such as the site of cancer). In a more preferred embodiment, the present combinations, compositions and kits of the present invention are administered intravenously (p.20, first paragraph).
Moreover, Mehrling teaches that EDO-S101 (tinostamustine) was administered at day 1, 8 and 15 every 28 days, iv) (p.31, See Treatments and Doses). 
Since, Mehrling teaches that medication is administered intravenously or by infusion techniques and that tinostamustine was administered at day 1, 8 and 15 every 28 days, it would have been well within the purview of one of ordinary skill in art to optimize the infusion time, e.g., 60, 45 or 35 minutes, without undue expectation having a reasonable expectation of success of achieving a desired goal without undue expectation. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding claim 6,
Specification on page 9, lines 3-5, states that “Primary cancer” is the original, or first, tumour in the body.
	Chen teaches as used herein, the term "treating" refers to administering a hydroxamic compound to a subject that has a neoplastic or immune disorder, or has a symptom of or a predisposition toward it, with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve, or affect the disorder, the symptoms of or the predisposition toward the disorder [0092]. 
Chen teaches in claim 42: A method of treating a neoplastic disease or an immune disease comprising administering to a subject in need thereof an effective amount of a compound or salt of claim 1, wherein the compound of claim 1 is as shown below (Chen: claim 35): 

    PNG
    media_image7.png
    196
    341
    media_image7.png
    Greyscale

Thus, it would have been obvious for one of ordinary skill in the art to provide a method of treating a neoplastic disease, where the term "treating" refers to administering a hydroxamic compound, e.g., tinostamustine, to a subject that has a neoplastic disorder, or has a symptom of or a predisposition toward it, wherein the disease is a primary cancer, i.e., ovarian cancer, with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve, or affect the disorder, the symptoms of or the predisposition toward the disorder, in view of Chen.

The teachings of Chen, Yang and Mehrling, as a whole, have been described above.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
Regarding claims 1, 11-14, 24, 25 and 26,
Mehrling teaches that in the combination for use in the treatment of cancer and the method of treatment of cancer in accordance with the present invention, the compound of formula I or a pharmaceutically acceptable salt thereof, i.e., tinostamustine, is typically administered to the patient in need thereof at a dosage range of 10 to 100 mg/kg body weight patient (p.16; See entire document). Further, Mehrling teaches the proteasome inhibitor is administered to the patient in need thereof at a dosage range of 0.01 to 0.3 mg/kg body weight patient, more preferably at a dosage range of 0.05 to 0.15 mg/kg body weight patient. 
Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). Accordingly, using the Reagan-Shaw conversion method, then Mehrling teaches (10 to 100 mg/kg) x 37 = about 370 mg/m2 to 3700 mg/m2.
Accordingly, tinostamustine in combination with a protease inhibitor a dosage level of at least about 370 mg/m2 body surface area of the patient is taught by Mehling, according to the Reagan-Shaw conversion method.
Instant Claim 1 recites a dosage level of from 60 mg/m2 to 150 mg/m2 body surface area of the patient; Instant Claim 14 recites a dosage level of from 80 mg/m2 to 100 mg/m2 body surface area of the patient.
Furthermore, Yang teaches a therapeutically effective amount" of a composition described herein is meant an amount of the composition which confers a therapeutic effect on the treated subject, at a reasonable benefit/risk ratio applicable to any medical treatment. An effective amount of the composition described above may range from about 0.1 mg/kg to about 500 mg/Kg, preferably from about 0.2 to about 50 mg/kg [0087]. Yang teaches medication is administered intravenously [0079; [0097].
Similarly, Reagan-Shaw teaches to convert dose in mg/kg to dose in mg/m2, multiply by Km value, wherein the Km value (factor) for Human (Adult) is 37 (Table 1 on page 660). 
	Accordingly, using the Reagan-Shaw conversion method, then Yang preferably teaches (0.2 to about 50 mg/kg) x 37 = about 7.4 mg/m2 to 1850 mg/m2, which overlaps with the claimed amounts and makes the claimed dosage level mg/m2 in body surface area of the patient obvious. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Furthermore, Chen teaches medication is administered intravenously ([0063], [[0099]) and Mehrling teaches medication is administered intravenously or infusion techniques (p.17, last paragraph; p.20, first paragraph; See entire document). Further, Mehrling teaches that the preferred mode of administration is left to the discretion of the practitioner, and will depend in part upon the site of the medical condition (such as the site of cancer). In a more preferred embodiment, the present combinations, compositions and kits of the present invention are administered intravenously (p.20, first paragraph).
Moreover, Mehrling teaches that EDO-S101 (tinostamustine) was administered at day 1, 8 and 15 every 28 days, iv) (p.31, See Treatments and Doses). 
Since, Mehrling teaches that medication is administered intravenously or by infusion techniques and that tinostamustine was administered at day 1, 8 and 15 every 28 days, it would have been well within the purview of one of ordinary skill in art to optimize the infusion time, e.g., 60, 45 or 35 minutes, without undue expectation having a reasonable expectation of success of achieving a desired goal without undue expectation. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 20110269706, of record) [Chen] in view of Yang et al (US 20150183747, of record) [Yang] as applied to claims 1 and 6-9 above and further in view of Kraus et al (EdO-S101, a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, Has Superior Activity Against Myeloma and B Cell Lymphoma and Strong Synergy with Proteasome Inhibitors in Vitro, Blood p.2249, December, 2014, of record) [Kraus], Lengyel et al (US 20120289570, of record) [Lengyel] and Theurer (US 20130030237, of record) [Theurer].
The teachings of Chen et al (US 20110269706, of record) [Chen] in view of Yang et al (US 20150183747, of record) [Yang] have been fully described above.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
Specification on page 6 states that tinostamustine is also known in the art as EDOS 101 (EDO-S101), having the IUPAC name is 7-(5-(bis(2-chloroethyl) amino)-1-methyl-1 H-benzo[d] imidazol-2-yl)-N-hydroxyheptanamide. 
	As taught by Chen, it has been found that the anti-tumor activities of tinostamustine in many cancer cell lines are significantly better than its parental drug Bendamustine (page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Furthermore, Chen teaches that the DNA alkylating agent Bendamustine is in clinical trials for treatment of ovarian cancer [0004].
	Kraus teaches that EdO-S101 (i.e., tinostamustine), a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, has superior activity against myeloma and B cell lymphoma and strong synergy with proteasome inhibitors in Vitro (Title; See entire document). Kraus teaches that the IC50 of EDO-S101 for myeloma cell lines was one order of magnitude lower than the IC50 for bendamustine, wherein myeloma cell lines with adaptive resistance against bortezomib or carfilzomib did not differ from non-adapted cells in their IC50 for EDO-S101. Further, Kraus teaches that the IC50 of Edo-S101 for 3 ABC type DLBCL cell lines was significantly lower ranging between 3-8 µM for EDO-S101 as compared to bendamustine >50 μM. Furthermore, EDO-S101 had significant synergistic cytotoxicity with the proteasome inhibitors bortezomib and carfilzomib across all cell types tested, in contrast to bendamustine (Results, p.2249). Also, Kraus teaches that EDO-S101, an alkylating HDAC inhibitor fusion molecule, displays bi-functional activity and compared to bendamustine, it has superior monoactivity in vitro against hematologic malignancies including MM, mantle cell lymphoma and ABC type DLBCL. Noteworthy, is the strong synergy of EDO-S101 with proteasome inhibitors which also stands out in comparison to the established alkylating agents. Kraus teaches that the superior monoactivity of EDO-S101 (i.e., tinostamustine) and its mechanism based synergy with proteasome inhibitors warrant further development of the compound towards clinical testing (Conclusions on page 2250).
	Lengyel teaches that clinical observations indicate the most common site of ovarian cancer (OvCa) metastasis is the omentum ([0004]; See entire document).
	Thener teaches a method of treating ovarian cancer comprising administrating to an individual in need thereof comprising an alkylating agent Bendamustine ([0008], [0011], [0013]; [0039]; [0049]; [0061-0063]; [0082-0092]; claims 3 and 11; See entire document). Thener teaches that ovarian cancer can also be a secondary cancer, the result of metastasis from a primary cancer elsewhere in the body, but treatment is basically the same as for primary surface epithelial-stromal tumor involving the peritoneum [0085]. Thener teaches in certain embodiments, the dose of an alkylating anticancer agent is more than 25 mg/m2 per day and less than 100 mg/m2 per day ([0187], page 16). Thener teaches that the methods described herein treat an ovarian cancer selected from the following: an adenocarcinoma in the ovary and an adenocarcinoma that has migrated from the ovary into the abdominal cavity [0092].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat omentum cancer using tinostamustine, since omentum cancer is the most common site for ovarian cancer and the treatment would be basically the same as that provided for ovarian cancer. One skilled in the art would have been motivated to do so because the anti-tumor activities of tinostamustine in many cancer cell lines has been shown to be significantly better than its parental drug Bendamustine and provide superior monoactivity in accordance with Chen and Kraus, as a whole.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Lengyel and Theurer, as a whole. 
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 20110269706, of record) [Chen] in view of Yang et al (US 20150183747, of record) [Yang] as applied to claims 1 and 6-9 above and further in view of Kraus et al (EdO-S101, a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, Has Superior Activity Against Myeloma and B Cell Lymphoma and Strong Synergy with Proteasome Inhibitors in Vitro, Blood p.2249, December, 2014, of record) [Kraus] and Baker et al (Investigation of bendamustine HCL in a Phase 2 study in women with resistant ovarian cancer, Invest New Drugs, p.160, May 2013, of record) [Baker].
The teachings of Chen, Yang and Kraus, as a whole, have been fully described above.
	As taught by Chen, it has been found that the anti-tumor activities of tinostamustine in many cancer cell lines are significantly better than its parental drug Bendamustine (page 53, [0205], See Table left column; page 53, [0207]), See Table, right column). Furthermore, Chen teaches that the DNA alkylating agent Bendamustine is in clinical trials for treatment of ovarian cancer [0004].
	Kraus teaches that EdO-S101 (i.e., tinostamustine), a New Alkylating Histone-Deacetylase Inhibitor (HDACi) Fusion Molecule, has superior activity against myeloma and B cell lymphoma and strong synergy with proteasome inhibitors in Vitro (Title; See entire document). Kraus teaches that the IC50 of EDO-S101 for myeloma cell lines was one order of magnitude lower than the IC50 for bendamustine, wherein myeloma cell lines with adaptive resistance against bortezomib or carfilzomib did not differ from non-adapted cells in their IC50 for EDO-S101. Further, Kraus teaches that the IC50 of Edo-S101 for 3 ABC type DLBCL cell lines was significantly lower ranging between 3-8 µM for EDO-S101 as compared to bendamustine >50 μM. Furthermore, EDO-S101 had significant synergistic cytotoxicity with the proteasome inhibitors bortezomib and carfilzomib across all cell types tested, in contrast to bendamustine (Results, p.2249). Also, Kraus teaches that EDO-S101, an alkylating HDAC inhibitor fusion molecule, displays bi-functional activity and compared to bendamustine, it has superior monoactivity in vitro against hematologic malignancies including MM, mantle cell lymphoma and ABC type DLBCL. Noteworthy, is the strong synergy of EDO-S101 with proteasome inhibitors which also stands out in comparison to the established alkylating agents. Kraus teaches that the superior monoactivity of EDO-S101 (i.e., tinostamustine) and its mechanism based synergy with proteasome inhibitors warrant further development of the compound towards clinical testing (Conclusions on page 2250).
	Baker teaches investigation of bendamustine with ovarian cancer comprising the safety and efficacy of the intravenously administration of bendamustine HCL to women with platinum resistant epithelial ovarian cancer (Title; Summary; See entire document). Furthermore, Baker teaches that based on the mechanism of action of bendamustine HCL, which includes alkylation of DNA, it is possible that tumors with DNA homologous recombination deficiencies, including mutations in BRCA1 and BRCA2 may have greater benefit from this cytotoxic agent (p.165, left column). Baker teaches that plasma samples collected at pre-treatment and end of cycle one were analyzed for changes in circulating total cytokeratin 18 and caspase cleaved cytokeratin 18 as exploratory early biomarkers of bendamustine-induced tumor cell death. All patients had measureable levels of both total and cleaved caspase 3 cytokeratin 18 and the study subjects did experience less bone marrow suppression (Summary, p.160). However, Baker teaches that due to the high incidence of GI side effects using bendamustine, a lower dose was provided for this patient population (p.164, right column). Baker teaches, overall, the regimen was not well tolerated (Title; Abstract; Table 2 p.163; p.165, left column).
	It would have been obvious to one of ordinary skill in the art to provide a method of treating platinum resistant and BRCA-1/2 wildtype ovarian cancer with tinostamustine (EDO-S101) before the effective filing date of the claimed invention in view of the teachings of Chen, yang, Kraus and Baker, as a whole. One skilled in the art would have recognized the many advantages provided by tinostamustine compared to its parental drug bendamustine and thus would have been motivated to substitute tinostamustine for bendamustine because tinostamustine produces superior anti-tumor activities and requires significantly lower dose amounts for many cells lines compared to bendamustine as taught by prior art of Chen and Krasu, as a whole. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07. Moreover, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. 
Thus, one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Yang, Kraus and Baker, as a whole.

Claims 5, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chen et al (US 20110269706, of record) [Chen] in view of Yang et al (US 20150183747, of record) [Yang] as applied to claims 1 and 6-9 above and further in view of Mehrling et al (WO 2015/181156, of record) [Mehrling].
The teachings of Chen and Yang, as a whole, have been fully described above.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
Chen and Yang differ from the claims in that the document does not teach tinostamustine (EDOS 101 (EDO-S101), according to the subject matter of claims 5, 15 and 16. 
However, Mehrling (WO 2015/181156) cures the deficiencies.
Regarding claim 5,
Mehrling teaches a method of treating cancer comprising administering a compound of formula I or a pharmaceutically acceptable salt thereof, wherein the compound of formula I is as follows:

    PNG
    media_image7.png
    196
    341
    media_image7.png
    Greyscale

which has the identical chemical structure of tinostamustine as shown in Specification on page 6, as instantly claimed (Mehrling: p.4, last two sentences; chemical structure on page 5; claims 1-42; See entire document). This compound is also identical to tinostamustine as taught by Chen (US20110269706).
Mehrling teaches the compound of formula (I) (tinostamustine) is for use in a method of treating a cancer in combination with a proteasome inhibitor (p.5, last paragraph), wherein the combination comprises the compound of formula I (tinostamustine) and a proteasome inhibitor that is carfilzomib or bortezomib (p.5, first paragraph). Moreover, Mehrling teaches that the combination comprising the compound of formula I (tinostamustine) and the proteasome inhibitor is a synergistic combination (p.12, last paragraph; claims 1, 3, 4 and 18). Further, Mehrling teaches that this synergistic composition further comprises one or more additional pharmaceutically active agents, such as platinum based agents and taxanes (p.11, second paragraph). Thus, one skilled in the art before the effective filing date of the claimed invention would have been motivated to modify Chen in view of the teachings of Mehrling to further comprise a proteasome inhibitor, e.g., carfilzomib or bortezomib, while having a resonable expectation of success that the synergistic combination would provide an improved method of treating ovarian cancer. One skilled in the art would have also recognized that the synergistic combination can further comprises platinum based agents and taxanes as taught by Mehrling, which reads on claims 7: one or more further agent. Mehrling teaches tinostamustine for use in the treatment of relapsed/refractory cancer, e.g., multiple myeloma (p.5, last paragraph), which reads on claim 5 and monotherapy as claimed in claim 10. Further, Mehrling teaches tinostamustine for use in the treatment of a relapsed/refractory cancer in combination with a proteasome inhibitor (p.5, last paragraph). Mehrling teaches that the combination comprising tinostamustine and a protease inhibitor (i.e., a further) are adapted for administration concurrently, sequentially or separately (p.11, last paragraph; p.14, last paragraph; p.16, third paragraph; claim 52; See entire document), which reads on claim 9.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to provide a method for treating ovarian in a patient in need thereof, comprising administering to the patient an effective amount of a synergistic combination of tinostamustine or a pharmaceutically acceptable salt thereof and a protease inhibitor, preferably, carfilzomib or bortezomib, and one or more further agents, such as platinum based agents and taxanes, in view of the teachings of Chen Yang, and Mehrling, as a whole.
Regarding claims 15 and 16,

Mehrling teaches that the compound of formula I or a salt thereof can be administered in combination with radiotherapy (p.2; See entire document), wherein a radiotherapy (2Gy/5 consecutive days) (Example 15, p.31; See entire document). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tinostamustine in combination with paclitaxel and/or carboplatin and paclitaxel in method of treating ovarian cancer in view of the teachings of Chen (US 20110269706) and Yang (US 20150183747), as a whole.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Yang and Mehrling, as a whole. 

Regarding claims 19 and 20,
Mehrling teaches a pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier and a combination, wherein the combination comprises a compound of formula I, e.g., tinostamustine and a protease inhibitor, e.g., carfilzomib, wherein the molar ratio of proteasome inhibitor to compound of formula I or a pharmaceutically acceptable salt thereof in said combination is from 1:1000 to 1000:1, i.e., the molar ratio of the compound of formula I or a pharmaceutically acceptable salt thereof to the proteasome inhibitor to in said combination is from 1000:1 to 1:1000, which overlaps with the claimed ratio as claimed in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ.
Further, Mehrling teaches there is provided a kit comprising a compound of formula I, e.g., tinostamustine, and a protease inhibitor, e.g., carfilzomib, this combination and, optionally, instructions for treating a patient (p.5; See entire document).

From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chen, Yang, Mehrling and Reagan-Shaw, as a whole. 

NOTE (Applicable to all prior art rejections): As discussed in the rejection under 35 USC 112(b), Applicant’s alleged definition for synergism of a combination index of “<1” is recognized in the art to embrace merely additive effects, i.e., a result that would not be considered unexpected by a person of skill in the art.

Response to Arguments
	Applicants argue that amended claim 1 recite a specific concentration range for tinostamustine used in human clinical trial. Applicant argues that the additional limitation of requiring the combination to be synergistic based on art-recognized Chou Talay method, as specified in the specification, not only inherently limits the concentration range for carboplatin, but also excludes from the claim scope any combinations that do not result in synergistic treatment of ovarian cancer.
Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE it is the Office’s position that ‘synergistic combination’ as recited in instant claims is not supported by Instant Application nor has Applicants provided evidence that a ‘synergistic combination’ has actually occurred in vivo for tinostamustine in combination with carboplatin.
Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.

Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626